Name: Commission Regulation (EC) No 2448/96 of 18 December 1996 adapting the Annexes to Council Regulation (EC) No 1256/96 applying a multiannual scheme of generalized tariff preferences from 1 July 1996 to 30 June 1999 in respect of certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  EU finance;  economic conditions;  trade policy;  tariff policy
 Date Published: nan

 No L 333/ 12 EN Official Journal of the European Communities 21 . 12. 96 COMMISSION REGULATION (EC) No 2448/96 of 18 December 1996 adapting the Annexes to Council Regulation (EC) No 1256/96 applying a multiannual scheme of generalized tariff preferences from 1 July 1996 to 30 June 1999 in respect of certain agricultural products originating in developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1256/96 of 20 June 1996 applying a multiannual scheme of general ­ ized tariff preferences from 1 July 1996 to 30 June 1999 in respect of certain agricultural products originating in developing countries ('), and in particular Articles 15 (3) and 18 thereof, Whereas Article 15 (3) of Regulation (EC) No 1256/96 lays down the procedure for enacting changes to Annexes I , II and VI thereof made necessary by amendments to the combined nomenclature , whereas the combined nomenclature for 1997 annexed to Commission Regula ­ tion (EC) No 1734/96 (2) embodies new elements which affect the lists appearing in Annexes I and VI of Regula ­ tion (EC) No 1256/96, and it is therefore appropriate to adapt those Annexes accordingly; Whereas the provisions of this Regulation are in ac ­ cordance with the opinion of the Committee of Gen ­ eralized Preferences, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and VI of Regulation (EC) No 1256/96 shall be adapted as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1996 . For the Commission Manuel MARlN Vice-President (') OJ No L 160 , 29 . 6 . 1996, p . 1 . 2 OJ No L 238 , 19 . 9 . 1996, p. 1 . 21 . 12 . 96 I EN ! Official Journal of the European Communities No L 333/ 13 ANNEX Regulation (EC) No 1256/96 is hereby amended as follows: In Annex I , Part 1 , column 1 :  for '0304 20 57  read: '0304 20 55 0304 20 56 0304 20 58 '  for: '0810 50 00'  read: '0810 50 . In Annex I , Part 2, column 1 :  for: '0713 50 '  read: '0713 50 00 '. In Annex I , Part 3 , column 1 :  for '0303 80 00  read: '0303 80 90  for: '0306 13 90  read: '0306 13 40 0306 13 50 0306 13 80'  for: ' 1605 30 00 '  read: ' 160530 90  for '2309 90 98  read: '2309 90 95 2309 90 97 . In Annex I , Part 4, column 1 :  for: '0713 20 '  read: '0713 20 00'  for '0713 31 '  read: '0713 31 00'  for: '0713 32'  read: '0713 32 00'  for: '0713 39'  read: '0713 39 00 '  for '0713 40 '  read: '0713 40 00 '. In Annex VI, column 1 :  for '0810 50 00  read: '0810 50  for: '2309 90 98  read: '2309 90 95 2309 90 97 . In Annex VI, footnote (4):  for: ' 1604 14 14  read: ' 1604 14 11 .